DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2016/0093640) in view of Dunn (2004/0150582).
Regarding claim 1:
Kawamura discloses (Fig. 15):
A display device comprising: 
a first substrate; 
a first gate driver (Fig. 15: 221);
a first source driver (Fig. 15: “FIRST SOURCE DRIVER”);

a second source driver (Fig. 15: “SECOND SOURCE DRIVER”);
a first TFT array and a second TFT array that are formed on the first substrate (paragraph 45, where in the case of Fig. 15 the first array are those connected the first source driver and the second array is connected to the second source driver), wherein the first TFT array includes:
a plurality of first gate lines extending in a first direction (Fig. 15: GL); 
a plurality of first source lines extending in a second direction intersecting the first direction (the source lines are as, e.g., Fig. 2); and
a plurality of first gate lead-out lines that extend in the second direction and are connected to the plurality of first gate lines (Fig. 15: GD)
the second TFT array includes:
a plurality of second gate lines extending in one of the first direction and the second direction; and
a plurality of second source lines extending in the other of the first direction and the second direction,
the first gate driver supplies a gate signal to the plurality of first gate lines via the plurality of first gate lead-out lines (as shown in Fig. 15).
the first source driver supplies a source signal to the plurality of first source lines (as per paragraph 40, except in Fig. 15 there are two);
the second gate driver supplies a gate signal to the plurality of second gate lines, and
the second source driver supplies a source signal to the plurality of second source lines (follows from paragraphs 74-75, as earlier discussed in paragraph 40)
the first gate driver, the first source driver, and the second source driver are disposed along an end side extending in the first direction among end sides of the first substrate (as seen in Fig. 15)’

Kawamura does not disclose:
“a first substrate;
“the second gate driver is disposed along an end side extending in the second direction among the end sides of the first substrate, and
“the first TFT array and the second TFT array are electrically isolated from each other.”
Dunn discloses:
a first substrate (paragraph 20);
the second gate driver is disposed along an end side extending in the second direction among the end sides of the first substrate (Fig. 2: 19; as can be seen in the figure this is on the end side), and
the first TFT array and the second TFT array are electrically isolated from each other (paragraph 20: “electrically isolated,” as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kawamura the elements taught by Dunn.
The rationale is as follows:
Kawamura and Dunn are directed to the same field of art.
With respect to the substrate, this is probably already the case in Kawamura, but Kawamura does not explicitly disclose it. Dunn discloses that this is preferable so there are no visible seams in the display (paragraph 21).
With respect to the gate driver, this is simply an alternate position for the second driver. Depending on the desired configuration and appearance of the panel one of ordinary skill could easily have chosen the different position as shown by Dunn.

All of these are known improvements that one of ordinary skill in the art could have included with predictable results.
Regarding claim 5:
Kawamura in view of Dunn discloses:
a third TFT array including a plurality of third gate lines extending in the first direction and a plurality of third source lines extending in the second direction (this follows from Kawamura paragraph 75); 
a third gate driver that supplies a gate signal to the plurality of third gate lines (Kawamura paragraph 75); and 
a third source driver that supplies a source signal to the plurality of third source lines, wherein the third TFT array is formed on the first substrate, and is electrically isolated from the first TFT array and the second TFT array, the third TFT array is disposed adjacent to the first TFT array and on an opposite side to the second TFT array with respect to the first TFT array, the third gate driver is disposed along an end side opposed to the end side along which the second gate driver is disposed among the end sides of the first substrate, and the third source driver is disposed along the end side extending in the first direction among the end sides of the first substrate (all this follows from Kawamura paragraphs 74-75; Kawamura doesn’t explicitly discuss the number of source drivers here but as seen in Fig. 15 there’s one for each gate driver, so this follows. The position is just the position of the two arrays shown in Kawamura plus the one taught by Dunn).
Regarding claim 21:
Most elements of this claim have already been discussed with respect to earlier rejections. In Kawamura in view of Dunn:

Regarding claim 22:
All elements positively recited have already been identified with respect to earlier rejections (which array is the “first,” “second,” or “third” is arbitrary). No further elaboration is necessary.
Regarding claim 23:
Kawamura in view of Dunn discloses: 
wherein the third TFT array included no gate lead-out line that extends in the second direction and is connected to the plurality of third gate lines (this follows from the combination: Dunn shows two arrays in Fig. 2 that are equivalent to the “third” and “second” TFT arrays of the claim, including the respective gate driver positions. Using one of the arrays of Kawamura as the “first” array results in the claimed combination, and again is just a matter of choosing the appropriate positions for the three gate drivers from among the positions taught by Kawamura and Dunn)l;

Response to Arguments
Applicant's arguments filed 24 December 2020 have been fully considered but they are not persuasive.
As Kawamura more clearly shows some of the new elements of the claims, the ground of rejection has been changed to Kawamura in view of Dunn, making applicant’s arguments for the most part moot.

But whether there are lead-out lines or not depends on the position of the gate driver. Kawamura (and Baba, too, for that matter) makes it clear that the lead-out lines are only necessary when the gate driver is positioned one the same side as the source driver. So one of ordinary skill would easily understand that an array with a gate driver positioned as per Kawamura would have them and array with a gate driver positioned as per Dunn would not, and choose the appropriate sort for each array.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694